Citation Nr: 0914439	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-24 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
calcaneal bone spurs.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for tinea pedis with 
onychomycosis and tinea cruris.

4.  Entitlement to service connection for residuals, cold 
weather injuries to hands.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1975 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2009.  

The issues of entitlement to an evaluation in excess of 10 
percent for calcaneal bone spurs, entitlement to service 
connection for sleep apnea and entitlement to service 
connection for tinea pedis with onychomycosis and tinea 
cruris are addressed in the REMAND portion and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, residuals, 
cold weather injuries to hands are related to service.  


CONCLUSION OF LAW

Residuals of cold weather injuries to hands were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In an April 2005 letter, the RO notified the Veteran of the 
information and evidence required to substantiate his claim 
of entitlement to service connection for cold weather injury 
residuals of the hands.  The Veteran was advised of what 
evidence VA would be responsible for obtaining and what 
information VA would attempt to obtain on his behalf.

A July 2008 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied 
with respect to the claim being decided.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of the development of the claim 
being decided.  The service treatment records and relevant 
post-service treatment records identified by the Veteran were 
obtained and associated with the claims file.  The veteran 
has also been afforded a VA examination, from which an 
opinion was obtained.

Under these circumstances, and given the favorable 
disposition of the Veteran's claim,  the Board finds the 
requirements of the duty to assist have been satisfied, that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist. 


A.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A.
 §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty from November 1975 to 
November 1995.  Service treatment records reflect that the 
Veteran received treatment for cold weather injury residuals, 
specifically foot pain and numbness, in 1977.

Post-service VA treatment records dated in March 2005 
indicate that the Veteran reported bilateral hand 
dysesthesia, especially of the fingers.  He reported that his 
symptoms worsened in cold temperatures.  A VA physician 
diagnosed dysesthesia of both hands.  The Veteran was advised 
to wear protective clothing and gloves in cold temperatures.

At an October 2005 VA examination, it was noted that the 
Veteran was exposed to old weather while on active duty in 
Germany.  The Veteran reported increased tingling to his 
hands with achiness and severe aching pain that was worse in 
cold weather.  The examiner diagnosed bilateral carpal tunnel 
syndrome.  The examiner opined that the Veteran's 
dysesthesias are not secondary to cold weather injury.  The 
examiner reasoned that the Veteran was treated was treated 
for cold weather injuries of his feet, but not his hands, 
during service.  The examiner stated that the Veteran has 
signs of bilateral carpal tunnel syndrome and cervical 
radiculopathy that was most likely the reason for the 
symptoms in his hands.  

At the hearing, the Veteran testified that both his hands and 
his feet were exposed to cold weather while on a field 
exercise and that he experienced swelling of his hands and 
feet at that time.  The veteran is competent to report 
symptoms that he experienced during service.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005). 

Resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that service connection for cold weather 
injuries of the hands is warranted.  The record establishes 
that the Veteran had cold weather exposure during service and 
required treatment for cold weather injuries.  Although 
complaints referable to the hands were not noted during 
service, the Veteran's testimony provides competent evidence 
that he experienced hand pain. VA medical records further 
reflect a current diagnosis of  hand dysesthesia that is 
worse in cold temperatures.  Accordingly, resolving 
reasonable doubt in the Veteran's favor,  the Board concludes 
that service connection for cold weather injuries of the 
hands is warranted.  


ORDER

Service connection for cold weather injuries of the hands is 
granted.  


REMAND

Additional development is necessary before the Board can 
decide the claims for evaluation in excess of 10 percent for 
calcaneal bone spurs, service connection for sleep apnea and 
service connection for tinea pedis with onychomycosis and 
tinea cruris.

First, with respect to the condition of calcaneal bone spurs, 
the record reflects that the Veteran's last VA examination 
was conducted in June 2005.  The Veteran testified that his 
service-connected calcaneal bone spurs are now worse than 
reflected in the June 2005 VA examination report.  The 
veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the claimed 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  On remand, the Veteran should be afforded a 
new VA examination to ascertain the current severity of his 
condition.  

Second, with respect to the Veteran's claim of entitlement to 
service connection for tinea pedis with onychomycosis and 
tinea cruris, the Veteran was afforded a VA examination in 
June 2005.  The VA examiner indicated that no skin 
abnormalities were present.  At the Board hearing, the 
Veteran testified that he experiences active and inactive 
stages of his skin condition.  In Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), the Court held that VA must conduct an 
examination during the active state of a disease.  On remand, 
reasonable efforts should be made to schedule the Veteran for 
a VA examination during a period when his skin condition is 
in an active phase.   

Finally, with respect to the claim of entitlement to service 
connection for sleep apnea, VA medical records reflect a 
current diagnosis of sleep apnea.  At the hearing, the 
Veteran testified that he had sleep problems during service.   

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2008), a medical examination or medical opinion 
is deemed necessary if the following criteria are met: (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In light of the Veteran's testimony of sleep problems during 
service and the current diagnosis of sleep apnea, the Board 
finds that a VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of service-connected calcaneal 
bone spurs.  

2.  Schedule the Veteran for a VA 
examination for his claimed sleep apnea.  
The claims file should be provided to the 
examiner for review prior to the 
examination, and the examiner should 
indicate in the examination report that 
such a review was conducted.  The examiner 
is requested to diagnosed any current 
sleep disorder and to provide an opinion 
as to whether a current sleep disorder is 
at least as likely as not (50 percent or 
greater likelihood) related to service.  
The examiner should provide a detailed 
rationale for the opinion.

3.  Schedule the Veteran for a VA 
examination for his claimed skin 
condition.  If possible, the examination 
should be scheduled during a flare-up of 
his condition.  The examining facility 
should be fully informed of the unusual 
requirements in this case and communicate 
with the veteran as necessary to maximize 
the likelihood of performing the 
examination during a flare-up of the 
claimed condition.  Appropriate 
instructions should be provided to the 
veteran in this regard.

4.  The claims file, including a copy of 
this remand, should be made available to 
each of the above examiners for review 
prior to the examination.  The examiner 
should indicate in the examination report 
that such a review was conducted.

5.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record. If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


